DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20 in the reply filed on December 6th, 2021 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination the second iteration of “a frame of the jig” is being interpreted to recite back to the frame of claim 14.  Appropriate correction and clarification is required.
Claim 19 is rejected under 35 U.S.C. 112(b) as it depends from a rejected base claim and does not rectify the issue at hand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garnio (US 2019/0262045). 	Regarding claim 14, Garnio discloses a system (10) for treating cruciate ligament disease comprising a guide (100); an adjustable jig (12 + 14); and a plate (55a) configured to fit within a frame (77) of the jig and onto a tibia (figure 10), wherein the jig comprises at least one joint probe configured to interact with the anatomical features of the tibia (figures 6-11). 	Regarding claim 16, Garnio discloses the jig comprises a lower arm (44) .
 	Regarding claim 19, Garnio discloses the lower arm comprises a plurality of feet (44a, 44b)disposed on a distal end of the lower arm, the plurality of feet configured to contact a cranial surface and a caudal surface of the tibia, respectively (figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Zabern et al. (US 2014/0288562) in view of Neufeld (US 4,409,973).
 	Regarding claim 14, Von Zabern et al. disclose a system (figure 1) for treating cruciate ligament disease comprising an adjustable jig (200, figures 2 and 4); and a plate (“osteotomy plate” ¶34) configured to fit within a frame of the jig and onto a tibia (311, figure 3, ¶34), wherein the jig comprises at least one joint probe (201) configured to interact with the anatomical features of the tibia (figure 1).
 	Regarding claim 15, Von Zabern et al. in view of Neufeld disclose the guide comprises a plurality of positioning pegs (26’s of Neufeld) configured to interact with a cranial surface and a caudal surface of the tibia, respectively (figures 5-6 of Neufeld).
 	Regarding claim 20, Von Zabern et al. in view of Neufeld disclose the guide further comprises a notch (36, figures 5-6 of Neufeld) defined between the plurality of positioning pegs (figures 5-6 of Neufeld).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Von Zabern et al. (US 2014/0288562) in view of Neufeld (US 4,409,973) in further view of Wotton (US 2018/0325568).
 	Regarding claim 17, Von Zabern et al. disclose the system includes a plate but fails to expressly teach or disclose that the plate comprises a plurality of cranial arms configured to extend from a medial surface of the tibial to a cranial surface of the tibia.
 	Wotton disclose a plate used in canine bone repair (figure 2, ¶1-2, ¶48, ¶53) the plate having a plurality of cranial arms (44, 54) configured to extend from a medial surface of the tibial to a cranial surface of the tibia (figure 2) which allows for a more 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate of Von Zabern et al. to include a plurality of cranial arms configured to extend from a medial surface of the tibial to a cranial surface of the tibia as taught by Wotton as it allows for a more cranial placement of the screw allowing for better compression of the bone segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775